DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on September 02, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 3, 11, 20, and 38 were canceled. Claims 23-36 were withdrawn. Claims 1-2, 4-10, 12-19, 21-22, 37, and 39-44 are now renumbered as claims 1-26 are pending.
5.	The information disclosure statement filed 09/02/2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
	
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is now in condition for allowance except for the presence of claims 23-36 directed to a non-elected invention I which were withdrawn.  Accordingly, claims 23-36 are cancelled now. MPEP 821.02. 
Please cancel claims 23-36.
RESPONSE TO ARGUMENTS
7.	In previous office action, claims 3, 11, 16, 20, and 38-39 were objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant incorporated dependent claim 3 into independent claim 1, dependent claim 11 into independent claim 9, dependent claim 20 into 17, and dependent claim 38 into independent claim 37. Applicant’s claim amendments have been fully considered and are persuasive to overcome prior art(s) rejection. 
	
ALLOWABLE SUBJECT MATTER
	8.	Claims 1-2, 4-10, 12-19, 21-22, 37, and 39-44 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
9.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
10.	For claim 1, the examiner notes that the prior arts do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “receiving, from the second base station, a reconfiguration message indicating a second UE identification and information regarding a third key to use for encrypting uplink data sent in a third cell.” in combination with “generating, while in a state with no dedicated resources allocated to the UE, a message with a first UE identification encrypted using a first key and uplink data encrypted using a second key derived based on information obtained from a first base station in a first cell prior to transitioning to the state” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
For claim 9, the examiner notes that the prior arts do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “ transmitting, to the UE, a reconfiguration message indicating a second UE identification and information regarding a third key for the UE to use for encrypting uplink data sent in a third cell.” in combination with “receiving, from a user equipment that is in a state with no dedicated resources allocated to the UE, a message with a first UE identification encrypted using a first key and uplink data encrypted using a second key derived by the UE based on information obtained from another base station in a first cell prior to the UE transitioning to the state” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
For claim 17, the examiner notes that the prior arts do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “receiving a request from the other base station to transfer a context of the UE from the anchor base station to the other base station, wherein the request indicates a first UE ID and the anchor base station verifies the UE based on the first UE ID and using the first key” in combination with “providing, to a user equipment configured with a first key used to encrypt uplink data to be sent to another base station while the UE is in a state with no dedicated resources allocated to the UE” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
For claim 37, the examiner notes that the prior arts do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “receiving a request from the other base station to transfer a context of the UE from the anchor base station to the other base station, wherein the request indicates a first UE ID and the anchor base station verifies the UE based on the first UE ID and using the first key” in combination with “placing a user equipment (UE) in a state with no dedicated resources allocated to the UE, the UE configured with a first key” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
11.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 9, 17, and 37 with proper motivation before the time it was effectively filed.
12.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
13.	Prior arts made of record, not relied upon: 
	 US 9,232,390B2 (Blom et al.): “a method and a system for providing secure communication in a cellular radio system radio base station key is generated by determining a set of data bits known to both the UE and the radio base station, and creating the radio base station key in response to the determined set of data.” 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438